DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species L in the reply filed on 1/10/2022 is acknowledged.  Claims 1-28 are withdrawn.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29-32 is/are rejected under 35 U.S.C. 102a2 as being anticipated by CN 109002209 A to Zhu.  Note:  An English machine translation was relied upon for the patent publication CN 109002209 A.  
As to claim 29, Zhu discloses a display apparatus (See Fig. 12), comprising:
a display panel (LCD), having a pixel circuit array, an in-display touch sensor array (TP) and an in-display fingerprint sensor array (See pg. 6; Zhu discloses a fourth IC for driving a fingerprint module for sensing a fingerprint.); and
a driving circuit, coupled to the display panel, and configured to drive the in-display fingerprint sensor array to obtain information for generating a (See pg. 6; Zhu discloses the main board is used for controlling each IC in the display panel as shown in Fig. 12.), 
wherein the driving circuit performs one or both of a display driving operation and a touch sensing operation (t2) during a display frame period (See Fig. 8; t1-t3), and the driving circuit performs a fingerprint sensing operation (t5) during a skip period (t4) after the display frame period (See Fig. 8; pg. 5).  
As to claim 30, Zhu discloses wherein the display driving operation and the touch sensing operation are skipped during the skip period (See Fig. 8, t4; pg. 5; “in each time period T4, the first IC does not drive the backlight, and the second IC does not drive the TP”).
As to claim 31, Zhu discloses wherein the display driving operation is skipped during the skip period (See Fig. 8, t4).
As to claim 32, Zhu discloses wherein the display frame period is one of a plurality of frame periods (See Fig. 8, t1-t3), and the skip period comprises at least one frame period among the plurality of frame periods (See Fig. 8, t4).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624